Denied; and Opinion Filed May 18, 2015.




                                           S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00592-CV
                                        No. 05-15-00597-CV
                                        No. 05-15-00594-CV
                                        No. 05-15-00596-CV
                                        No. 05-15-00595-CV

                            IN RE ELVIN OMAR VASQUEZ, Relator

                Original Proceeding from the 204th Judicial District Court
                                  Dallas County, Texas
Trial Court Cause Nos. F10-35051-Q, F10-35055-Q, F10-35052-Q, F10-35054-Q, F10-35053-Q

                               MEMORANDUM OPINION
                             Before Justices Lang, Fillmore, and Brown
                                      Opinion by Justice Lang
       Relator filed this petition for writ of mandamus requesting that the Court order the trial court

to rule on and grant his “motion to strike void orders” concerning the disposition of the funds in his

inmate trust account. The petition does not include the certification, required by rule 52.3(j) of the

rules of appellate procedure, that the person filing the petition has reviewed the petition and

concluded that every factual statement in the petition is supported by competent evidence included

in the appendix or record. See TEX. R. APP. P. 52.3(j). The motion also does not include a docket

sheet or other form or proof that the trial court has not ruled on relator’s motion. See TEX. R. APP. P.

52.3(k)(1)(A) (necessary contents of petition for writ of mandamus include certified or sworn copy

of any order complained of, or any other document showing matter complained of).
        Because the parties in an original proceeding before this Court assemble their own record,

see TEX. R. APP. P. 52.3(j), (k), the Court strictly enforces the requirements of rule 52 to ensure the

integrity of the mandamus record. See, e.g., In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas

2008, orig. proceeding) (finding affidavit insufficient to authenticate record because it did not state

affiant had “personal knowledge the copy of the order in the appendix is a correct copy of the

original.”). We must do so whether a party is represented by counsel or not. Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (Although claims

pleaded in pro se inmate petitions should be liberally construed, same procedural standards apply to

inmates as to other litigants.)

        Because relator’s petition does not comply with rule 52, he has not demonstrated that he is

entitled to relief. We deny the petition. TEX. R. APP. P. 52.8.




                                                       /Douglas S. Lang/
                                                       DOUGLAS S. LANG
                                                       JUSTICE

150592F.P05




                                                –2–